Exhibit 10.29 EXCLUSIVE DISTRIBUTION AGREEMENT This DISTRIBUTION AGREEMENT (the “Agreement”) is made and entered into effective September 20, 2007 (“Effective Date”), by and between SecureAlert, Inc., a Utah corporation (“Company”), with its principal executive office located at 150 West Civic Center Drive, suite 400, Sandy, Utah 84070, and Electronic Monitoring Services Corporation (“Distributor”), with its principal executive office located at P.O. Box 364744, San Juan, Puerto Rico 00936. WITNESSETH: WHEREAS, Company is, among other things, the manufacturer and seller of electronic location monitoring devices (the “Device”) and provider of services relative to the monitoring, maintenance and repair of the Device (hereinafter referred to as the “Device Services”); and WHEREAS, Company and Distributor now desire to enter into a business arrangement whereby Distributor will have the exclusive rights to promote, market, and sell the Device Services within the Territory (as hereinafter defined) under the terms and conditions set forth herein; NOW THEREFORE, in consideration of the mutual promises, covenants, representations and good and valuable consideration hereinafter set forth, the adequacy of which is herby acknowledged, the parties hereto agree as follows: 1. Term. 1.1 Initial Term.The initial term of this Agreement (hereinafter referred to as the “Initial Term”) shall commence as of the Effective Date and shall continue until the earlier of (i) three (3) years after the Effective Date and (ii) the date of this Agreement is earlier terminated in accordance with the provisions hereof. 1.2 Renewal Term.This Agreement will automatically renew for consecutive three (3) years term under the same terms and conditions set forth herein (each, hereinafter referred to as a “Renewal Term”, and collectively with the Initial Term, the “Term”). 2. Appointment; Assignment of Duties; Territory. 2.1 Appointment.The Company hereby appoints the Distributor as exclusive distributor to promote, market, and sell the Device Services within the Territory. 2.2 Duties. 2.2.1 Distributor Duties.During the Term, Distributor shall, at its own cost and expense, within the Territory: 1 (a) use commercially reasonable efforts to identify, locate and obtain potential users of the Device Services (the “Subscribers”); (b) deliver units of the Device to the Subscribers, train them in its use, and otherwise assist the Subscribers by providing information upon request; (c) provide additional guidance and advice to the Company with regard to the Company’s strategy to exploit its products and services, and such other support for the Company’s products and services as they may agree; and (d) have on hand a sufficient number of Devices, trained professional staff, and facilities and resources, necessary to perform the Distributor’s Services in accordance with the terms hereof. 2.2.2 Company’s Duties.During the Term, Company shall, at its own cost and expense: (a) supply contractual, marketing, promotion and training materials to be used by Distributor in connection with the marketing and distribution of the Device Services.All materials will be in English.Any materials to be used in a language other than English will be at the expense of Distributor and the content of such must be approved by the Company.No materials shall be used by Distributor except for those provided by the Company or that are otherwise pre-approved in writing by the Company; (b) maintain a Monitoring Center and related staff, customer service support, and services, to support both English and Spanish speaking Subscribers and Users (as hereinafter defined); (c) upon Distributor achieving 1,000 Spanish speaking users of the Device (“Users”) in the Territory excluding Florida, the Company will establish a Monitoring Center in Puerto Rico to handle offenders and Users. 2.3 Territory.The definition of Territory includes all of Central and South America, the Caribbean, Puerto Rico, the State of Florida, but excludes Mexico. 3. Purchases, Subscribers Pricing; Distributor’s Compensation.The Company agrees to provide the Devices and the Device Services for Distributor’s customers under the terms and conditions set forth herein. 2 3.1 Purchases.Except for Florida, all Devices deployed by Distributor must be bought by Distributor from Company.Company agrees to give to Distributor six month term on payment for the Devices.As consideration for this Exclusive Distribution Agreement in the, Distributor agrees to initially purchase 2,000 Devices at Company’s current price of $500.00 each.The prices for the Device shall be determined by the Company.The Company shall inform the Distributor of any pricing change in writing and any such change will become effective upon receipt by Distributor of notice thereof. 3.2 Subscribers Pricing.The current retail price for the Device Services, equipment warranty, and non-emergency airtime for Subscribers is $8.00 per day per in service Device (the “Rate Plan”).Changes to the Rate Plan shall be determined by the Company.The Company shall inform the Distributor of any Retail Price Change in writing and any such change will become effective upon receipt by Distributor of notice thereof, and applicable to Subscribers contracted by Distributor thereafter. 3.3 Distributor’s Compensation, Payment. 3.3.1 Compensation.In consideration of this Agreement, Distributor shall pay Company, per Device in service: (A)in Florida - $6.50 per day; and (B) in the other Territory - $5.50 per day If the Rate Plan or the Device Price is changed by the Company, in no case will Distributor net receipt (after payment to Company) thereon be in that case the Company and the Distributor will share proratedly in the increase or decrease in the rate change. 4. Upgrades; First Option. Company agrees that (i) as it or entity controlling Company (“Parent), or any entity directly or indirectly controlled by Company or Parent (“Affiliate”) develops hardware or software upgrades to the Device or the Device Services same will be incorporated, free of charge, into Distributor’s product and service; and distributor shall have the first option to distribute any and all monitoring devices, location or otherwise, which are developed by Company, Parent or Affiliate. 5. Exclusivity. The rights and authorities given to Distributor in this Agreement are on an exclusive basis to the Territory subject to the following exceptions: (A) The Company currently has contracts in the State of Florida and will be able to continue those contracts with no remuneration going to Distributor. 3 (B) The Company has a Territory Account Manager (“TAM”) over Florida that may from time to time originate additional contracts in Florida.For those accounts originated by the Company’s TAM during the Term, Distributor agrees to pay TAM the amount of commission agreed between the Company and TAM not to exceed $.50 per day per device. 6. Warranties and Representations.Distributor agrees that it shall not make any warranty or representation to any person regarding the nature, capability, dependability or terms of sale or service regarding the Device or Device services which are not made in Company provided or Company approved marketing or promotional materials or that are not otherwise pre-approved in writing by the Company.Company warrants that the life of the Device will be three years. 7. Indemnity. The Company’s Indemnity.The Company agrees to indemnify and hold harmless Distributor, and Distributor’s parent, subsidiaries, affiliates, successors, assigns, officers, directors, members, governors, shareholders, employees and agents (the “Distributor Indemnified Parties”) from and against any and all losses, damages, liabilities, obligations, judgments, reasonable attorneys fees and costs, settlements, costs and other expenses (each, a “Loss”) incurred or suffered by the Distributor Indemnified Parties as during the Term in connection with Distributor-initiated customers.Notwithstanding anything to the contrary, the Company’s total liability for any indemnification obligations hereunder shall not exceed the lesser of (i) the payments by the Company to Distributor pursuant to Section 3.3, over the 12 month period immediately preceding any Loss. Distributor’s Indemnity.Anything herein to the contrary notwithstanding, Distributor hereby agrees to indemnify and hold harmless the company and its subsidiaries, affiliates, successors, assigns, officers, directors, members, governors, shareholders, employees and agents (the “Company Indemnified Parties”) from and against any Loss that directly or indirectly arises from, or is related to, any material breach by Distributor of this Agreement during the Term, including, without limitation, any Loss resulting from the negligent or intentional misrepresentation by Distributor, its employees or agents, to any person with respect to the Devices or Device Services covered by this Agreement. Indemnification Procedure.The indemnifying party will assume the defense, at its sole expense and with legal counsel reasonably acceptable to the indemnified parties, of any claim or proceeding as to which such indemnifying party has an indemnification obligation hereunder.If the indemnifying party fails to do so, the indemnified parties will have the right to assume their own defense, and the indemnifying party will be obligated to reimburse the indemnified parties for any and all reasonable expenses (including but not limited to reasonable attorney’s fees and costs) incurred in there defense of such claims or litigation, in addition to indemnifying party’s other indemnity obligations hereunder.An indemnifying party may not enter into any settlement or compromise of any claim without the prior written consent of the indemnified parties unless such settlement or compromise is solely for money damages or will have no continuing effect in any material respect on the indemnified parties. 4 8. Non-Solicitation.Without the prior written consent of the other party, during the Term and for a period of one (1) year after the termination of this Agreement, each of the parties hereto agrees not to hire or sub-contract any employee or agent of the other party for purposes of providing services similar to those contemplated by this Agreement. 9. Termination; Obligation Upon termination. Termination. Term Expiration.This Agreement may be terminated by either party upon delivering written notice to the other party at least ninety (90) days but not more than one hundred twenty (120) days prior to the end of the then existing term. Company’s Termination.This Agreement may be immediately terminated by the Company by written notice to Distributor upon (i) the Distributor failure to comply with laws and regulations which materially affect its contracting rights or reputation and where such failure is not cured within thirty (30) days of receipt of written notice thereof or (ii) the occurrence of material breach of this Agreement or fraud by Distributor. Distributor Termination. This Agreement may be immediately terminated by Distributor by written notice to Company upon (i) the Company’s failure to comply with laws and regulations which materially affect its contracting rights or reputation and where such failure is not cured within thirty (30) days of receipt of written notice thereof of (ii) the occurrence of material breach of this Agreement or fraud by Distributor. Consent.
